WARNER, J.
Appellant challenges a summary final judgment foreclosing his attorney’s charging lien on his homestead property. Because appellant failed to challenge, and in fact agreed to, the earlier final order that specifically applied the charging lien to appellant’s homestead, we affirm. The order granting the lien was an appealable final order, and appellant did not appeal it. See, e.g., Shawzin v. Donald J. Sasser, P.A., 658 So.2d 1148 (Fla. 4th DCA 1995); Albert v. Goldman-Link, P.A., 661 So.2d 1293 (Fla. 4th DCA 1995). Moreover, unlike Sherbill v. Miller Manufacturing Co., 89 So.2d 28 (Fla.1956), on which appellant relies, here appellant specifically agreed to a charging lien on his homestead property, described in the order as an agreed disposition of his attorney’s claim. He also specifically waived his homestead protection as to the property. This specific agreed waiver in settlement of the claim distinguishes this case from Sherbill.
KLEIN and TAYLOR, JJ., concur.